Citation Nr: 1026123	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-07 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from June 1947 to July 1968.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant was afforded a February 2010 Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript is 
associated with the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This issue is remanded to afford the appellant an opportunity to 
submit evidence before the RO/AMC in light of Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In Hupp, the Court of Appeals for 
Veterans Claims (Court) determined that notification in cause of 
death claims must include: (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service- 
connected condition; and (3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected. Id.

The RO furnished a July 2006 notification letter informing the 
appellant that she should submit information and evidence showing 
that the Veteran died from a service connected disability.  The 
July 2006 letter did not contain a statement of the Veteran's 
service connected disabilities; nor did it inform her of the 
information and evidence necessary to substantiate a cause of 
death claim based on a disability that is not yet service 
connected.

The RO/AMC must send the appellant a Hupp complaint notification 
letter.  38 C.F.R. §  3.159; Id.  The notification letter must 
inform the appellant of the following: (1) the Veteran was in 
receipt of service connection for right knee patellectomy, rated 
as 10 percent disabling; and appendectomy, rated as 0 percent 
disabling and effective March 13, 1975; (2) an explanation of the 
evidence and information required to substantiate the claim based 
on a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.

The record was held open for 60 days after the February 2010 
hearing for the submission of additional evidence.  In April 
2010, the RO received correspondence from Dr. C. P. that 
indicated that the Veteran's coronary artery atherosclerosis was 
present for many years prior to his initial clinical event in 
1974.  This correspondence has not been reviewed by the RO in the 
first instance.  Consequently, this matter is remanded for RO 
consideration of the additional evidence in the first instance.  
38 C.F.R. § 20.1304.

The Veteran's death certificate states that he died in April 2006 
while he was an inpatient at Shands at the University of Florida.  
Review of the claims file does not disclose that any effort has 
been made to obtain the records of the Veteran's final 
hospitalization.  Likewise, during the February 2010 Travel Board 
hearing, the appellant indicated that the Veteran was treated by 
Drs. Packer, Farris, O'Connell, Pepine, and Conti, for his heart 
disorder(s), however, such treatment records have not been 
associated with the claims file.  The Board finds that the 
records of the Veteran's final hospitalization, as well as 
treatment records from the above-mentioned doctors are relevant 
to adjudication of the cause of death issue on appeal and, 
therefore, must be requested. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send a notification letter to the 
appellant informing her of the following: (1) 
the Veteran was in receipt of service 
connection for right knee patellectomy, rated 
as 10 percent disabling; and appendectomy, 
rated as 0 percent disabling and effective 
March 13, 1975; (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a previously 
service- connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate the claim based on a 
condition not yet service connected.

2.  After obtaining any needed signed 
authorization from the appellant, request 
copies of the records of the Veteran's final 
hospitalization at Shands at the University 
of Florida, as well as treatment records from 
Drs. Packer, Pepine, Farris, O'Connell, and 
Conti.  Associate with the claims file all 
records so obtained.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or, a 
reasonable time period for the appellant's 
response has expired, the RO/AMC should 
forward the Veteran's entire claims file, to 
include a complete copy of this REMAND, to an 
appropriate physician for a comprehensive 
review of the record and an opinion as to the 
relationship, if any, between the Veteran's 
death and disability of service origin.

Specifically, the physician should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that: (a) the cause of 
the Veteran's death is etiologically related 
to his period of active service, or (b) the 
Veteran's service-connected right knee 
patellectomy and appendectomy caused or 
contributed substantially or materially to 
cause the Veteran's death.  In rendering this 
opinion, the physician must consider and 
address the service treatment records, the 
death certificate, and any other medical 
records or statements submitted in support of 
the claim, including April 2010 
correspondence from Dr. C. P.

The physician should set forth the complete 
rationale for the conclusions reached in a 
printed (typewritten) report.  If the 
requested opinion cannot be provided without 
resorting to mere speculation, the examiner 
should clearly so state.

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, furnish to the 
appellant and her representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

